EX 99.28(d)(13) Amendment to Investment Sub-Advisory Agreement Between Curian Capital, LLC; Invesco Advisers, Inc.; and Curian Variable Series Trust This Amendmentis made by and between Curian Capital, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), Invesco Advisers, Inc., a Delaware corporation and registered investment adviser (“Sub-Adviser”) and Curian Variable Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Adviser, the Sub-Adviser and the Trust entered into an Investment Sub-Advisory Agreement dated as of December 19, 2011 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios (the “Funds” or each a “Fund”) of the Trust; and Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to amend the following fund name (“Fund Name Change”): Fund Name Change (effective March 1, 2012) Curian/Invesco Balanced-Risk Commodities Fund to Curian/Invesco Balanced-Risk Commodities Strategy Fund. Now Therefore, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated March 1, 2012, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated March 1, 2012, attached hereto. 3. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser, the Sub-Adviser, and the Trust have caused this Amendment to be executed as of March 15, 2012, effective as of March 1, 2012. Curian Capital, LLC Invesco Advisers, Inc. By: /s/ Michael A. Bell By: /s/ John Cooper Name: Michael A. Bell Name:John Cooper Title: President and Chief Executive Officer Title: Senior Vice President Curian Variable Series Trust By: /s/ Kelly L. Crosser Name: Kelly L. Crosser Title: Assistant Secretary Schedule A Dated March 1, 2012 (Funds) Curian/Invesco Balanced-Risk Commodities Strategy Fund A-1 Schedule B Dated March 1, 2012 (Compensation) Fund Assets Annual Rate (Based on Average Net Assets of each Fund) Curian/Invesco Balanced-Risk Commodities Strategy Fund $0 to $250 million $250 to $500 million Over $500 million .50% .45% .40% B-1
